Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Greg HSU (Reg. No. 61007) on 07/20/2022.
The application has been amended as follows: 

Claim 18 (Currently amended) A docking station, comprising: 
a base; 
a main casing disposed at a top of the base; 
a first inner space formed in the main casing; 
the main casing having a first side surface having multiple through holes; the through holes being of various shapes for allowing various external connectors to be plugged therethrough; 
a cover disposed at a top of the main casing and having 
a top plate covering at least a portion of the top of the main casing; and
multiple rod-shaped structures; 
each one of the rod-shaped structures having a first end fixed with the top plate and a second end fixed to the main casing;
wherein, the top plate is spaced apart vertically from the main casing by the rod-shaped structures for forming a ventilation layer therebetween; the ventilation layer being in gaseous communication with outside space via multiple first lateral openings, each of the multiple first lateral openings being defined by two adjacent ones of the rod-shaped structures.

Allowable Subject Matter
Claims 1, 3-19 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claims 1 and 18, patentability exists, at least in part, with the claimed features of “ the main casing having a first side surface having multiple through holes; the through holes being of various shapes for allowing various external connectors to be plugged therethrough; a cover disposed at a top of the main casing and having a top plate covering at least a portion of the top of the main casing; and
multiple rod-shaped structures; each one of the rod-shaped structures having a first end fixed with the top plate; and a second end fixed to the main casing; wherein, the top plate is spaced apart vertically from the main casing by the rod-shaped structures for forming a ventilation layer therebetween; the ventilation layer being in gaseous communication with outside space via multiple first lateral openings, each of the multiple first lateral openings being defined by two adjacent ones of the rod-shaped structures.”

Jeong et al US Pub No. 20210161034 A1, Luo et al US Pub  No. 20190005476 A1, as well as, OH et al US Pub No. 20190005476 A1 are all cited as teaching some elements of the claimed invention including docking station for an electronic device . However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Amendment
Applicant’s amendment filed on 06/08/2022 has been fully considered and finds the claims allowable with the examiner’s amendments.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841